In an *822action to recover damages for wrongful death, the appeal is from so much of an order on reargument as adhered to the original decision which denied permission to inspect reports made by respondent’s employees to it with respect to the accident. Order affirmed, without costs. (Falco v. New York, New Haven & Hartford R. R. Co., 161 App. Div. 735; People ex rel. Lemon v. Supreme Ct., 245 N. Y. 24; Ehrlich v. New York Cent. R. R. Co., 251 App. Div. 721; Raleigh v. City of New York, 264 App. Div. 776.) Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.